— Proceeding pursuant to CPLR article 78 to review respondent’s determination, which, after a hearing, found petitioner guilty of violating various-regulations of the Commissioner of Motor Vehicles and suspended petitioner’s repair shop registration for a period of 15 days, and imposed a civil penalty of $300. Determination confirmed and proceeding dismissed on the merits, with costs. We have reviewed the record, and find that the respondent’s determination is supported by substantial evidence. In addition, on the record before us, we are not able to say that the penalty imposed was “ ‘ “so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (Matter of Pell v Board ofEduc., 34 NY2d 222, 233). Damiani, J. P., Mangano, Thompson and Boyers, JJ., concur.